Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/28/2019.
Claims 1 – 19 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "analyze the preference" in line 10.  Claim 9 recites the limitation "the publicly" in line 2. Claim 10 recites the limitation "the development" in line 1. the general public" in line 1. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHORTLIDGE et al (U.S. 2018/0349406 A1).
♦As per claims 1, 13,
SHORTLIDGE discloses a method, program product, comprising:
“storing a first version of an audio file” See Fig. 6, step 602, paragraph 0108 of SHORTLIDGE wherein “a computer device stores a first set of data associated with the event”. The data including “music files, video files… (See paragraph 0030 of SHORTLIDGE).
“fragmenting the audio file into at least a first time segment” See paragraph 0031, 0049, 0089 of SHORTLIDGE wherein “timestamps” are used in recording data segments, so time segment of the song” can be determined. “Each computing device 102-1,2,3, can generate respective baseline data 318-1,2,3 for a different time fragment so that all the different time fragments combined can make up the cumulative time period”.
“receiving a first edit to the audio file” See Fig. 6, step 604, paragraph 0025, 0109 of SHORTLIDGE wherein “a second set of data associated with the event” is received.
“identifying a first edited version of the first time segment in the first edit” See Fig. 6, step 606, paragraph 0025, 0050, 0110 of SHORTLIDGE wherein “inconsistency of data” or “change record” is determined (presenting a new version or modified version).
“updating the first version of the audio file with the first edit, resulting in a second version of the audio file comprising the first edited version of the first time segment” See paragraph 0025 of SHORTLIDGE wherein “the first computing device can provide an updated set of data to the storage device, where the storage device replaces the initial set of data with the updated set of data”.
“receiving a second edit to the first version of the audio file” See Fig. 7, paragraph 0031 of SHORTLIDGE wherein a second or different musician update/modify the same data file.
“identifying a second edited version of the first time segment in the second edit” See Fig. 6, step 606, paragraph 0025, 0110 of SHORTLIDGE wherein “inconsistency of data” is determined (presenting a new version or modified version).
“determining, based on the identifying the second edited version, that the second edit alters an outdated version of the first time segment, resulting in an edit conflict” See Fig. 6, paragraph 0031, 0055 of SHORTLIDGE wherein “both musicians are attempting time segment of the song”, and “the conflict solver 118 can calculate with high confidence that these different sets of data correspond to one another. In turn, the conflict solver 118 can determine whether these different sets of data include at least one inconsistency”.
“notifying a user of the edit conflict” See paragraph 0031, 0055, 0095 of SHORTLIDGE wherein “both computing devices 102-1,2 can present a notification at their respective interfaces 334, 336, that alerts both users…”.
♦As per claims 2, 14,
“receiving a third edit to the second version of the audio file; determining that the third edit resolves the edit conflict; and updating the second version of the audio file with the third edit, resulting in a third version of the audio file” See Fig. 6  - 7 of SHORTLIDGE wherein different user can update the file.
♦As per claims 3, 15,
“wherein the fragmenting comprises labeling each time segment with a unique meta-data tag” See paragraph 0089 of SHORTLIDGE wherein “timestamps” are used in recording data segments, “Each computing device 102-1,2,3, can generate respective baseline data 318-1,2,3 for a different time fragment so that all the different time fragments combined can make up the cumulative time period”.
♦As per claims 4, 16,
“labeling, at the time of the fragmenting, the first time segment with a first edit timestamp; labeling, at the time of the updating, the first edited version of the first time segment with a second edit timestamp; wherein the determining that the second edit alters an outdated version of the first time segment comprises: determining that the first edited time segment of the song” can be determined. “Each computing device 102-1,2,3, can generate respective baseline data 318-1,2,3 for a different time fragment so that all the different time fragments combined can make up the cumulative time period”.
♦As per claims 5, 17,
“wherein the identifying the first edited version of the first time segment comprises detecting that the first edited version of the first time segment is labeled with an edit meta-data tag” See Fig. 3C of SHORTLIDGE wherein different data type can be recorded.
♦As per claims 6, 18,
“identifying a first edited version of a second time segment in the second edit; determining, based on the identifying the first edited version of the second timestamp, that the second edit alters a current version of the second time segment; and updating the second version of the audio file, resulting in a third version of the audio file comprising the first edited version of the second time segment” See Fig. 6, paragraph 0031, 0055 of SHORTLIDGE wherein “both musicians are attempting to remix the same time segment of the song”, and “the conflict solver 118 can calculate with high confidence that these different sets of data correspond to one another. In turn, the conflict 
♦As per claims 7, 19,
“wherein the identifying a first edited version of the first time segment comprises:
identifying a first set of segments in the stored audio file; determining that the first edited version of the first time segment corresponds to an original version of the first time segment in the first version of the audio file; and detecting that the first edited version of the first time segment is not identical to the original version of the first timestamp” See Fig. 6, paragraph 0031, 0055 of SHORTLIDGE wherein “both musicians are attempting to remix the same time segment of the song”, and “the conflict solver 118 can calculate with high confidence that these different sets of data correspond to one another. In turn, the conflict solver 118 can determine whether these different sets of data include at least one inconsistency”.
♦As per claim 8,
SHORTLIDGE discloses a system comprising: a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method” See Fig. 1 and 8 of SHORTLIDGE.
“the method comprising: receiving a first edit to an audio file; receiving a second edit to the audio file” See paragraph 0031 of SHORTLIDGE, “both musicians are attempting to remix the same time segment of the song”.
“detecting an edit conflict between the first edit and the second edit” See Fig. 6, paragraph 0031, 0055 of SHORTLIDGE wherein “both musicians are attempting to time segment of the song”, and “the conflict solver 118 can calculate with high confidence that these different sets of data correspond to one another. In turn, the conflict solver 118 can determine whether these different sets of data include at least one inconsistency”.
“identifying a relevant user for the audio file” See Fig. 5 of SHORTLIDGE wherein authorization is checked for each user.
“analyze the preferences of the identified relevant user” See paragraph 0053, 0058 of SHORTLIDGE (user preferences).
“edit, based on the analyzing, the audio file to resolve the edit conflict” See Fig. 6 – 7, paragraph 0053, 0058 of SHORTLIDGE wherein the file is updated according to rules that included the user preferences.
♦As per claim 9,
“wherein the relevant user is a musician, and the analyzing comprises analyzing the publicly available songs released by the musician” See Fig. 5, paragraph 0031 of SHORTLIDGE wherein authorization is checked for each user (musician).
♦As per claim 10,
“ wherein the relevant user is a head of the development of the audio file, and the analyzing comprises analyzing previous resolutions of edit conflicts performed by relevant user” See paragraph 0053, 0058 of SHORTLIDGE (user preferences, pattern of usage)
♦As per claim 11,
“wherein the relevant user is the general public, and the analyzing comprises: identifying a set of songs that are popular with the general public; and analyzing the songs in the set of songs” See Fig. 5 of SHORTLIDGE wherein authorization is checked for each user.
♦As per claim 12,
“identifying a genre of the audio file, wherein each song in the set of songs comprises the genre” See paragraph 0023 of SHORTLIDGE wherein “the subset of data can be defined according to specific data types, data generated by specific applications, data generated during specific time frames, and the like”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161